Title: General Orders, 19 January 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown Wednesday Jany 19th 1780.
            Parole Pericles—  C. Signs Pompey. Pope.
          
          The Honorable the Congress have been pleased to pass the following resolve (vizt)—Resolved—That every officer in the Army of the United States whose duty requires his being on horseback in time of action, be allowed a sum not exceeding the average prices given at that time in the department or place where the accident shall happen for horses purchased for private dragoons, as a compensation for any horse he shall have killed in battle—This resolution to have retrospect as far as the 1st of January 1779—and the Quarter Master General or his Deputy is hereby authorized to pay the value of such horses not exceeding the said price to the respective sufferers on the facts being properly authenticated.
        